[Cite as Sharp v. Sharp, 2022-Ohio-1201.]


STATE OF OHIO                    )                    IN THE COURT OF APPEALS
                                 )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

LYNNE SHARP                                           C.A. Nos.      21AP0007
                                                                     21AP0019
        Appellee

        v.
                                                      APPEAL FROM JUDGMENT
GLENN SHARP                                           ENTERED IN THE
                                                      COURT OF COMMON PLEAS
        Appellant                                     COUNTY OF WAYNE, OHIO
                                                      CASE No.   2017 DR-B 000337

                                DECISION AND JOURNAL ENTRY

Dated: April 11, 2022



        HENSAL, Presiding Judge.

        {¶1}    Glenn Sharp appeals from the judgments of Wayne County Court of Common

Pleas. This Court affirms in part, reverses in part, and remands the matter for further proceedings.

                                                 I.

        {¶2}    In 2017, after 14 years of marriage, Lynne Sharp filed for divorce from Glenn

Sharp. A magistrate conducted a final hearing over two nonconsecutive days in 2018. Much of

the evidence presented involved the marital residence located at 13915 Friendsville Road,

Burbank, Ohio (the “Residence”), which was the primary asset in dispute between the parties.

        {¶3}    The evidence indicated that the parties acquired the Residence as part of a “like-

kind” exchange with So-Cal Collectibles. In this exchange, So-Cal Collectibles agreed to purchase

the Residence and then transfer it to Ms. Sharp via a quitclaim deed in exchange for a racecar Mr.

Sharp had purchased prior to the parties’ marriage. The “like-kind” exchange was done, in part,

to avoid tax liability.
                                                   2


        {¶4}    Despite being titled solely in Ms. Sharp’s name, the magistrate determined that the

Residence was Mr. Sharp’s separate property because Mr. Sharp purchased the racecar prior to the

parties’ marriage, and the acquisition of the Residence was directly traceable to that racecar. It

also determined that, since the Residence was Mr. Sharp’s separate property, it was not subject to

an equitable set off.

        {¶5}    After determining that the Residence was Mr. Sharp’s separate property, the

magistrate ordered Ms. Sharp to execute a quit claim deed, releasing her interest in the Residence.

It then ordered Mr. Sharp to refinance the parties’ home equity line of credit to remove Ms. Sharp’s

name and ordered that Mr. Sharp would remain liable for all property taxes, utilities, and insurance

payments for the Residence. It then addressed the following issues that are relevant to this appeal:

(1) delinquent real estate taxes; (2) the home equity line of credit; (3) the parties’ personal property,

including vehicles and tools; (4) federal and state tax liabilities; (5) spousal support; (6) Mr.

Sharp’s claim of financial misconduct and request for a distributive award; and (7) attorney fees.

We will briefly address each item in turn.

        {¶6}    Delinquent Real Estate Taxes. There was no dispute that the Sharps had not paid

real estate taxes for the Residence. The magistrate determined that, because it allocated the

Residence to Mr. Sharp, Mr. Sharp should be liable for the delinquent real estate taxes, with no

equitable setoff for that tax liability.

        {¶7}    Home Equity Line of Credit. The magistrate noted that the parties’ home equity

line of credit balance was $18,492.02, and that part of that money was used to purchase Ms.

Sharp’s personal vehicle (GMC Envoy) and a roof for the Residence. The magistrate concluded

that the portion used for Ms. Sharp’s personal vehicle would be setoff by awarding Mr. Sharp

certain tools, and that the remainder of the debt would be equitably allocated to Mr. Sharp due to
                                                  3


the Residence being his separate property. As previously noted, it ordered Mr. Sharp to refinance

the home equity line of credit to remove Ms. Sharp’s name, and to hold her harmless for any

liability.

        {¶8}    Personal Property – Vehicles and Tools. As previously noted, the magistrate

determined that Ms. Sharp’s GMC Envoy, which was purchased with funds from the home equity

line of credit, would remain her separate property as an equitable setoff. It then found that it would

be reasonable and equitable to setoff the marital value of certain tools ($4,365) from the purchase

price paid for Ms. Sharp’s GMC Envoy, the balance of which remained due and payable on the

home equity line of credit allocated to Mr. Sharp.

        {¶9}    State and Federal Tax Liability. The parties did not dispute that Ms. Sharp filed

her own, separate state and federal tax returns throughout the parties’ marriage. Mr. Sharp, on the

other hand, had not filed state or federal tax returns since the 1980s. The magistrate determined

that the parties would be responsible for their own tax returns and/or refunds, and that Mr. Sharp

would be “solely liable for any tax liability, penalties and delinquencies assessed due to his failure

to file tax returns prior to and throughout the parties’ marriage and shall hold [Ms.] Sharp harmless

as to said liability, both state and federal.”

        {¶10} Spousal Support. The magistrate considered the factors set forth in Revised Code

Section 3105.18(C)(1). In addressing Section 3105.18(C)(1)(i), which relates to the relative assets

and liabilities of the parties, the magistrate noted that Mr. Sharp had been allocated the Residence,

and that Ms. Sharp would need to find alternative living arrangements. It also noted that

substantially more debt had been allocated to Mr. Sharp, including the home equity line of credit.

The magistrate concluded that Mr. Sharp should pay spousal support to Ms. Sharp in the amount

of $700.00 per month for a period of sixty months.
                                                 4


       {¶11} Financial Misconduct. The magistrate addressed Mr. Sharp’s claim that Ms. Sharp

engaged in financial misconduct. According to Mr. Sharp, Ms. Sharp secured the home equity

line of credit using his forged signature. Mr. Sharp also claimed that he was unaware that the loan

was secured by the Residence, and that he was unaware that the Ms. Sharp was only making the

minimum payment on that loan. The magistrate determined that Mr. Sharp had knowledge of the

loan, and that Ms. Sharp did not substantially and willfully fail to disclose or subvert Mr. Sharp’s

knowledge of that debt. The magistrate, therefore, concluded that Ms. Sharp did not engage in

financial misconduct. In reaching this conclusion, the magistrate noted that Mr. Sharp’s “lack of

knowledge of the mortgage and whether his signature was in fact a product of forgery is left to

adjudication in another proceeding.”

       {¶12} Attorney Fees. Regarding the parties’ claims for attorney fees, the magistrate noted

that it had already awarded spousal support to Ms. Sharp, and that it had allocated substantially

more debt to Mr. Sharp “due to his separate property interest in the [Residence] and as a

consideration in spousal support herein.” It then ordered each party to pay their own attorney fees.

       {¶13} On the same day the magistrate issued its decision, the trial court issued its own

judgment entry, finding that the magistrate’s decision contained no errors of law or other defect.

The trial court’s judgment entry contained less analysis on certain issues but ultimately reached

the same conclusions as the magistrate’s decision.

       {¶14} Relevant to this appeal, unlike the magistrate’s decision, the trial court’s judgment

entry did not indicate that the trial court considered the allocation of the Residence to Mr. Sharp

when ordering Mr. Sharp to pay spousal support to Ms. Sharp, or in ordering both parties to pay

their own attorney fees. Additionally, unlike the magistrate’s decision, the trial court’s judgment

entry contained little analysis regarding Mr. Sharp’s claim for financial misconduct, and did not
                                                  5


indicate that his forgery claim was “left to adjudication in another proceeding.” Instead, it simply

indicated that it had considered Section 3105.171(E)(4) and (5), and that Ms. Sharp had not

engaged in financial misconduct.

       {¶15} The parties objected to the magistrate’s decision, and the trial court overruled their

objections. Ms. Sharp appealed, assigning three errors. Sharp v. Sharp, 9th Dist. Wayne No.

19AP0046, 2020-Ohio-3537 (Sharp I). The first two assignments of error challenged the trial

court’s finding that the Residence was Mr. Sharp’s separate property. Id. at ¶ 5, 20. The third

assignment of error challenged the trial court’s failure to order Mr. Sharp to pay Ms. Sharp’s

attorney fees. Mr. Sharp did not appeal the trial court’s decision but did respond to Ms. Sharp’s

arguments on appeal.

       {¶16} This Court sustained Ms. Sharp’s first assignment of error, concluding that the trial

court erred by finding that the Residence was Mr. Sharp’s separate property. Id. at ¶ 18. In

reaching this conclusion, this Court explained:

       Ms. Sharp was listed as the seller of [the racecar] and the real property was
       transferred solely to her by quitclaim deed. This was done not only with Mr.
       Sharp’s consent, but at his request. Mr. Sharp testified this arrangement was made
       both because he worried about passing away before Ms. Sharp and because of his
       tax liability due to his having not paid taxes since the 1980s. When asked if this
       “like-kind” exchange was done to avoid the responsibility of paying taxes, Mr.
       Sharp testified: “We are both guilty of it. * * *. We both knew it * * *. We were
       both aware of what we were doing, yes.”

                                                ***
       Mr. Sharp made a deliberate choice for his own benefit and to the detriment of his
       creditors, in requesting that the property be placed in Ms. Sharp’s name. * * * [W]e
       are not persuaded to allow Mr. Sharp to turn his deliberate action into a legal fiction
       for his own benefit. * * * Regardless of Mr. Sharp’s testimony that he did not intend
       to make a gift of the property, the fact remains that it was deeded solely to Ms.
       Sharp via quitclaim deed. * * * Under these circumstances, we conclude that the
       transfer of the property done with the purpose of avoiding creditors constitutes clear
       and convincing evidence of donative intent to convert the property to marital
       property. * * * Further, in having the property deeded solely in Ms. Sharp’s name,
       Mr. Sharp relinquished ownership and control over the property.
                                                  6



Id. at ¶ 15, 17.

        {¶17} This Court then declined to address the second, related assignment of error as moot.

Id. at ¶ 20. Regarding Ms. Sharp’s third assignment of error, this Court explained that marital

assets may be considered as a factor in determining an award of attorney fees. Id. at ¶ 23. In light

of this Court’s determination that the trial court erred by finding that the Residence was Mr.

Sharp’s separate property, this Court explained that the marital assets had changed, warranting a

remand for the trial court to redetermine the issue of attorney fees. Id. We then reversed and

remanded the matter for further proceedings consistent with our decision. Id. at ¶ 24.

        {¶18} On remand, the trial court ordered the parties to brief the issues that were the subject

of the remand. Prior to the parties submitting their briefing, Mr. Sharp filed a motion captioned:

“Motion to Modify Spousal Support; in the Alternative, Motion to Terminate Spousal Support; in

the Further Alternative, Motion to Immediately Suspend and/or Escrow Spousal Support

Payments” (“Motion to Modify”). In it, Mr. Sharp argued that the trial court specifically retained

jurisdiction over the amount and duration of the spousal support award, and that this Court’s

decision in Sharp I warranted a modification, termination, or suspension of spousal support

payments.

        {¶19} Mr. Sharp then filed his brief regarding which issues were subject to this Court’s

remand. He argued that this Court’s remand required a reconsideration of all issues because the

trial court’s allocation of the Residence as his separate property was inextricably intertwined with

the trial court’s decision on all remaining issues. He requested an evidentiary hearing to allow the

parties to present additional evidence on the remaining issues.

        {¶20} Ms. Sharp, on the other hand, argued that this Court’s remand only required the

trial court to address the allocation of the Residence as marital property, any expenses or debts
                                                  7


associated with the Residence, and the issue of attorney fees. She argued that an evidentiary

hearing was not warranted because evidence relating to the issues on remand was already presented

at the prior hearings, and there was no need for additional evidence.

        {¶21} The magistrate issued a decision without holding a hearing. In it, the magistrate

determined that the allocation of the Residence as marital property necessitated certain changes to

the prior division of assets. It explained that the trial court previously allocated the portion of the

home equity line of credit attributable to the roof to Mr. Sharp. Now that the Residence was

considered marital property, the magistrate explained that the portion of home equity loan

attributable to the roof should be allocated equally between the parties.

        {¶22} The magistrate then addressed Ms. Sharp’s GMC Envoy. It indicated that the trial

court previously allocated that vehicle to Ms. Sharp as her separate property as a setoff from Mr.

Sharp being awarded certain tools and personal property. The magistrate explained that the trial

court valued the tools at $8,730. According to the magistrate, since the GMC Envoy was an

equitable setoff from the allocation of tools and personal property to Mr. Sharp, the value of this

setoff in favor of Ms. Sharp was $8,730. The magistrate indicated that neither party objected to

or appealed the trial court’s allocation of personal property, resulting in the $8,730 value attributed

to the GMC Envoy being the law of the case. The magistrate then explained that, since the home

equity loan was used to purchase the GMC Envoy and the roof, the portion of the home equity

loan attributable to the roof was the outstanding loan amount ($18,492.02) less the portion

attributable to the GMC Envoy ($8,730), totaling $9,762.02. The magistrate concluded that the

home equity line of credit attributable to the roof ($9,762.02) should be apportioned equally

between the parties by way of reducing Ms. Sharp’s share of the equity in the Residence by one-

half of the debt attributable to the roof.
                                                  8


        {¶23} The magistrate then addressed the issue of delinquent real estate taxes. The

magistrate explained that the trial court previously allocated the delinquent real estate taxes to Mr.

Sharp since the Residence was allocated to him as his separate property. It explained that, since

the Residence was now marital property, the delinquent real estate taxes should be allocated

equally between the parties by way of reducing Ms. Sharp’s share of the equity in the Residence

by one-half of the delinquent tax liability.

        {¶24} The magistrate then indicated that the remaining allocation of financial assets and

debts was not subject to the remand order. It indicated that neither party appealed the trial court’s

allocation of federal and state income tax liability to Mr. Sharp due to his failure to pay taxes prior

to and throughout the parties’ marriage. The magistrate, therefore, concluded that the allocation

of tax liability to Mr. Sharp remained law of the case.

        {¶25} Next, the magistrate addressed the issue of spousal support. It explained that

neither party appealed the order of spousal support, and that the trial court did not order spousal

support based upon or in consideration of the Residence being allocated to Mr. Sharp as his

separate property. The magistrate, therefore, concluded that the issue of spousal support was not

affected by this Court’s decision in Sharp I, and that the current spousal support order remained

fair and equitable.

        {¶26} Lastly, the magistrate addressed the issue of attorney fees. It determined that the

parties received an equitable division of marital assets and debts, and that each party should pay

their own attorney fees.

        {¶27} In conclusion, the magistrate ordered Mr. Sharp to compensate Ms. Sharp for her

one-half share of the equity in the Residence, less her share of the home equity line of credit and

real estate tax liability.
                                                  9


       {¶28} On the same day the magistrate issued its decision, the trial court issued its own

judgment entry, finding that the magistrate’s decision contained no errors of law or other defect.

The trial court’s judgment entry omitted some of the statutory law recited in the magistrate’s

decision, but contained the same analysis and reached the same conclusions.

       {¶29} Mr. Sharp then filed a document captioned: “Motion for Clarification; In the

Alternative, Motion for Reconsideration” (“Motion for Clarification”). In it, Mr. Sharp asserted

that the trial court’s judgment entry did not address his Motion to Modify. He, therefore, requested

that the trial court issue an order addressing his Motion to Modify or, in the alternative, to schedule

the matter for an evidentiary hearing.

       {¶30} After filing his Motion for Clarification, Mr. Sharp filed his objections to the

magistrate’s decision, and later supplemented his objections. Ms. Sharp opposed Mr. Sharp’s

objections, arguing that the trial court should adopt the magistrate’s decision. The trial court

summarily overruled Mr. Sharp’s objections, and he filed C.A. No. 21AP0007 with this Court.

       {¶31} After Mr. Sharp filed his appeal, the magistrate issued an order addressing Mr.

Sharp’s Motion for Clarification. The magistrate indicated that the trial court’s judgment entry

following this Court’s remand addressed the issue of spousal support, and implicitly denied Mr.

Sharp’s Motion to Modify. The magistrate then indicated that the trial court’s judgment entry on

remand was now on appeal with this Court, and that the trial court did not have jurisdiction to

modify or terminate the spousal support award pending appellate review.

       {¶32} Mr. Sharp moved the trial court to set aside the magistrate’s order, which the trial

court denied. Mr. Sharp then filed C.A. No. 21AP0019 with this Court, assigning as error that the

trial court erred by not addressing his Motion to Modify, which included a request to suspend or

escrow spousal support payments pending a resolution of the outstanding issues, and by finding
                                                 10


that it lacked jurisdiction to modify the spousal support award while C.A. No. 21AP0007 remained

pending with this Court. On Mr. Sharp’s motion, this Court consolidated the two appeals for

purposes of oral argument, if applicable, and decision.

       {¶33} This Court will address both appeals, beginning with C.A. No. 21AP0007.

                                                 II.

                      ASSIGNMENT OF ERROR I – C.A. NO. 21AP0007

       THE MAGISTRATE AND THE TRIAL COURT ERRED AS A MATTER OF
       LAW BY REFERRING TO THE LAW OF THE CASE DOCTRINE AND
       FINDING THAT THE REMAND ORDER FROM THIS COURT PRECLUDED
       AN EXAMINATION OF THE REMAINING CLAIMS OF THE PARTIES AND
       ALSO PRECLUDED THE PRESENTATION OF ANY ADDITIONAL
       EVIDENCE AFTER REMAND.

       {¶34} In his first assignment of error in C.A. No. 21AP0007, Mr. Sharp argues that the

trial court erred by relying on the law-of-the-case doctrine to conclude that it could not reexamine

the parties’ remaining claims on remand, and that it erred by not allowing him to present additional

evidence on those claims. “Application of the doctrine of law of the case to the matters before the

trial court presents a legal question, which we review de novo.” Akron v. Holland Oil Co., 9th

Dist. Summit No. 20954, 2002-Ohio-4150, ¶ 27.

       {¶35} Mr. Sharp argues that, because Sharp I changed the status of the Residence from

separate property to marital property, the trial court was required to reexamine all of the parties’

remaining claims. More specifically, he argues that the trial court was required to reexamine: (1)

his request for an unequal, but equitable division of property order; (2) his claim for financial

misconduct or distributive award; (3) his claims regarding the allocation of the parties’ financial

assets and debts; and (4) his claims regarding spousal support. He also argues that, because he

needs to file his delinquent tax returns, he will have to report the sale of his racecar as a gain of

$265,500. He argues that being liable for the entire tax obligation associated with that sale is
                                                 11


inequitable now that the Residence is no longer his separate property. He argues that the trial

court’s original resolution of these claims was inextricably intertwined with its determination that

the Residence was his separate property, and that the trial court erred by not reexamining these

claims on remand.

       {¶36} Initially, we note that much of the language Mr. Sharp relies upon in his merit brief

is contained in the magistrate’s original decision. In a footnote, Mr. Sharp asserts that magistrate’s

original decision and the trial court’s original judgment entry contain “essentially the same

language.” That is not accurate. For example, the magistrate’s original decision refers to the

Residence when awarding spousal support and in determining the issue of attorney fees. The trial

court’s original judgment entry does not, and any reliance upon language contained the

magistrate’s decision that was not subsequently incorporated into the trial court’s judgment entry

is misplaced. See Reisinger v. Reisinger, 9th Dist. Lorain No. 18CA011444, 2019-Ohio-2268, ¶

11, quoting Harkai v. Scherba Industries, Inc., 136 Ohio App.3d 211, 218 (9th Dist.2000) (“Once

a magistrate’s decision has been filed and served upon the parties, the trial court must then act

upon the decision. * * * Although the judge entirely agrees with the decision of the magistrate, the

judge must still separately enter his or her own judgment setting forth the outcome of the dispute

and the remedy provided.”); Civ.R. 53(D).

       {¶37} This Court’s review of the trial court’s original judgment entry indicates that the

trial court expressly stated that the Residence was Mr. Sharp’s separate property, and that it was

not subject to an equitable setoff. It determined that, because it had allocated the Residence to Mr.

Sharp as his separate property, Mr. Sharp would be solely liable for the delinquent real estate taxes.

It then indicated that the home equity line of credit was used to purchase Ms. Sharp’s GMC Envoy

and a roof for the Residence. It concluded that it was equitable to allocate the portion of the home
                                                  12


equity line of credit attributable to the roof to Mr. Sharp, and to equitably setoff the allocation of

the GMC Envoy to Ms. Sharp by awarding Mr. Sharp certain tools. On remand, the trial court

divided the delinquent real estate taxes and the balance of the home equity line of credit attributable

to the roof equally between the parties.

       {¶38} Despite Mr. Sharp’s arguments to the contrary, there is no indication that the trial

court considered the allocation of the Residence to Mr. Sharp as his separate property when

allocating the remaining assets and debts, his personal tax liabilities, the issue of spousal support,

or his claim of financial misconduct. The trial court reiterated this point on remand, stating that it

“did not allocate financial assets and debts or order spousal support based upon or in consideration

of the designation of [the Residence] as separate or marital property.”

       {¶39} Regarding his claim for financial misconduct, the trial court’s original judgment

entry indicates that it considered the relevant statutory factors, and that it concluded that Ms. Sharp

did not engage in financial misconduct. Mr. Sharp did not appeal that decision. Despite Mr.

Sharp’s argument to the contrary, this Court fails to see how the trial court’s decision in this regard

was inextricably intertwined with the allocation of the Residence as his separate property such that

the trial court should have reexamined that issue on remand.

       {¶40} While Mr. Sharp’s foregoing arguments lack merit, we do find merit in his

argument regarding the tax consequences from the sale of the racecar. This Court’s decision in

Sharp I created a new issue that the trial court had no reason to address prior to Sharp I when the

Residence was allocated to Mr. Sharp as his separate property: the allocation of liability related to

the tax consequences from the sale of the racecar now that the Residence is marital property. Mr.

Sharp raised this issue in his objections to the magistrate’s decision, but the trial court summarily

denied his objections without explaining its reasoning. While we find no error in the trial court’s
                                                  13


general conclusion that Mr. Sharp should be solely liable for any tax liabilities due to his failure

to file taxes over the years, we conclude that the trial court erred by not addressing the allocation

of liability related to the tax consequences from the sale of the racecar on remand. We, therefore,

remand the matter for the trial court to address this issue in the first instance.

        {¶41} Aside from the allocation of liability related to the tax consequences from the sale

of the racecar, we cannot say that the trial court erred by not reexamining the issues raised in Mr.

Sharp’s first assignment of error on remand. Nor can we say that the trial court erred by not

permitting Mr. Sharp to present additional evidence on those issues. Mr. Sharp’s first assignment

of error in C.A. No. 21AP0007 is overruled in part, and sustained in part.

                      ASSIGNMENT OF ERROR II – C.A. NO. 21AP0007

        THE MAGISTRATE AND THE TRIAL COURT ERRED BY REJECTING
        GLENN’S REQUEST TO CONDUCT AN EVIDENTIARY HEARING TO
        CONSIDER A NEW DIVISION OF PROPERTY AND DEBT ORDER DUE TO
        THE FACT THAT THE TRIAL COURT’S DECISION ON ALL REMAINING
        CLAIMS OF THE PARTIES WAS INEXTRICABLY INTERTWINED WITH
        THE FINDING OF THE RESIDENCE TO BE GLENN’S SEPARATE
        PROPERTY.

        {¶42} In his second assignment of error in C.A. No. 21AP0007, Mr. Sharp argues that the

trial court erred by not holding an evidentiary hearing on remand. He again argues that the trial

court’s original decision to allocate the Residence as his separate property was inextricably

intertwined with its decision on the parties’ remaining claims. He argues that an evidentiary

hearing was necessary on remand because the reclassification of the Residence as marital property

affected the remaining claims between the parties.

        {¶43} Consistent with our resolution of Mr. Sharp’s first assignment of error, we conclude

that the trial court did not err by not reexamining all of the parties claims on remand. It, therefore,

follows that the trial court did not err by not holding an evidentiary hearing on those issues.
                                                  14


       {¶44} As explained in our resolution of Mr. Sharp’s first assignment of error, the trial

court did err by not addressing the allocation of liability related to the tax consequences from the

sale of the racecar now that the Residence is marital property. This Court’s resolution of Mr.

Sharp’s first assignment of error remands the matter for the trial court to address that issue in the

first instance. Accordingly, whether an evidentiary hearing is necessary on that issue is a matter

for the trial court to decide. Mr. Sharp’s second assignment of error in C.A. No. 21AP0007 is

overruled.

                      ASSIGNMENT OF ERROR III – C.A. NO. 21AP0007

       THE MAGISTRATE AND THE TRIAL COURT ERRED BY FINDING THAT
       THE MAGISTRATE’S REPORT AND DECISION, NUNC PRO TUNC
       (APPENDIX A) AND JUDGMENT ENTRY DIVORCE DECREE, NUNC PRO
       TUNC (APPENDIX B) DID NOT ALLOCATE FINANCIAL ASSETS AND
       DEBTS OR ORDER SPOUSAL SUPPORT BASED UPON A
       CONSIDERATION OF THE DESIGNATION OF THE RESIDENCE AS
       SEPARATE PROPERTY. THIS MAGISTRATE’S DECISION AND THE
       TRIAL COURT’S ORDER ADOPTING THE MAGISTRATE’S DECISION ARE
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶45} In his third assignment of error in C.A. No. 21AP0007, Mr. Sharp argues that the

trial court erred by concluding that it had not allocated financial assets and debts or ordered spousal

support based upon its allocation of the Residence to Mr. Sharp as his separate property. He argues

that the trial court did, in fact, allocate financial assets and debts and order spousal support based

upon its allocation of the Residence to him as his separate property, and that the reclassification of

the Residence as marital property on remand required a new evidentiary hearing and a complete

reexamination of these issues.

       {¶46} In support of his third assignment of error, Mr. Sharp cites portions of the

magistrate’s decision wherein the magistrate referred to the Residence being allocated to Mr. Sharp

as his separate property when considering the issues of attorney fees and spousal support. As we
                                                 15


noted in our resolution of Mr. Sharp’s first assignment of error, however, any reliance on the

magistrate’s decision – as opposed to the trial court’s judgment entry – is misplaced. The trial

court’s original judgment entry does not indicate that it allocated financial assets and debts, or

ordered spousal support based upon its allocation of the Residence to Mr. Sharp as his separate

property. The trial court reiterated this fact in its judgment entry on remand, stating that it “did

not allocate financial assets and debts or order spousal support based upon or in consideration of

the designation of [the Residence] as separate or marital property.” We, therefore, cannot say that

the trial court erred by not holding an evidentiary hearing on these issues, and instead relying upon

information already contained in the record when issuing its decision on remand. To the extent

the allocation of debts includes the tax consequences from the sale of the racecar, this Court’s

resolution of Mr. Sharp’s first assignment of error addresses that issue. Mr. Sharp’s third

assignment of error in C.A. No. 21AP0007 is overruled.

                     ASSIGNMENT OF ERROR IV – C.A. NO. 21AP0007

       THE MAGISTRATE AND TRIAL COURT ERRED, AS A MATTER OF LAW,
       BY REFUSING TO CONDUCT AN EVIDENTIARY HEARING ON
       APPELLANT’S MOTION TO REDUCE SPOUSAL SUPPORT, MOTION TO
       TERMINATE SPOUSAL SUPPORT AND MOTION TO SUSPEND SPOUSAL
       SUPPORT DUE TO THE CONTINUING JURISDICTION OF THE TRIAL
       COURT. JURISDICTION OVER SPOUSAL SUPPORT WAS SPECIFICALLY
       RESERVED AS TO THE AMOUNT AND DURATION IN THE
       MAGISTRATE’S REPORT AND DECISION, NUNC PRO TUNC (APPENDIX
       A) AND THE JUDGMENT ENTRY DECREE OF DIVORCE, NUNC PRO
       TUNC (APPENDIX B).

       {¶47} In his fourth assignment of error in C.A. No. 21AP0007, Mr. Sharp argues that the

trial court erred by not conducting an evidentiary hearing on his Motion to Modify. He argues that

the trial court retained jurisdiction over the amount and duration of spousal support, and that Sharp

I did not preclude the trial court from hearing additional evidence related to that motion on remand.
                                                16


       {¶48} Despite Mr. Sharp’s arguments to the contrary, there is no indication that the trial

court considered the allocation of the Residence to Mr. Sharp as his separate property when

determining the issue of spousal support. The trial court reiterated this point on remand, stating

that it did not order spousal support “based upon or in consideration of the designation of [the

Residence] as separate or marital property.” On remand, the trial court decided the issue of spousal

support based upon facts and conclusions already contained in the record. Under these facts, we

cannot say that it erred by doing so. Mr. Sharp’s fourth assignment of error in C.A. No. 21AP0007

is overruled. We now turn to the assignments of error raised in C.A. No. 21AP0019.

                      ASSIGNMENT OF ERROR I – C.A. NO. 21AP0019

       THE MAGISTRATE AND THE TRIAL COURT ERRED, AS A MATTER OF
       LAW, BY ISSUING AND ADOPTING THE MAGISTRATE’S ORDER AND
       DECISION REFUSING TO ADDRESS APPELLANT’S MOTION TO MODIFY
       SPOUSAL SUPPORT; IN THE ALTERNATIVE, MOTION TO TERMINATE
       SPOUSAL SUPPORT; IN THE FURTHER ALTERNATIVE MOTION TO
       IMMEDIATELY SUSPEND AND/OR ESCROW SPOUSAL SUPPORT
       PAYMENTS BY IMPOSING A STAY AND FINDING THAT THE TRIAL
       COURT DID NOT HAVE JURISDICTION TO ADDRESS APPELLANT’S
       MOTION TO MODIFY DUE TO THE FILING OF APPELLANT’S NOTICE OF
       APPEAL IN CASE NO. 2021 AP-X 000007.

       {¶49} In his first assignment of error in C.A. No. 21AP0019, Mr. Sharp argues that the

trial court erred by denying his motion to set aside the magistrate’s order. More specifically, he

argues that the trial court erred by not addressing his Motion to Modify, and by concluding that it

did not have jurisdiction to consider it while C.A. No. 21AP0007 remained pending with this

Court. As previously noted, Mr. Sharp asserted in his Motion to Modify that the trial court

specifically retained jurisdiction over the amount and duration of the spousal support award, and

that this Court’s decision in Sharp I warranted a modification, termination, or suspension of

spousal support payments.
                                                  17


        {¶50} After the trial court issued its decision on remand, Mr. Sharp filed his Motion for

Clarification, asserting that the trial court’s judgment entry on remand did not address his Motion

to Modify. He then filed his objections to the magistrate’s decision, and later supplemented his

objections. The trial court summarily overruled Mr. Sharp’s objections, and he filed C.A. No.

21AP0007 with this Court.

        {¶51} Several weeks later, the magistrate issued an order stating that the trial court had

“addressed the issue of spousal support on remand, implicitly denying the [Motion to Modify].

The Judgement Entry is now on appeal to the Ninth District Court of Appeals and this Court does

not have jurisdiction to modify or terminate the award pending appellate review.” Mr. Sharp then

moved the trial court to set aside the magistrate’s order, which the trial court denied. He then filed

C.A. No. 21AP0019 with this Court.

        {¶52} While the trial court did not issue a separate judgment entry denying Mr. Sharp’s

Motion to Modify, its judgment entry on remand addressed the issue of spousal support, finding

the award fair and equitable. In doing so, it explained that this Court’s remand in Sharp I did not

affect its spousal support award. The magistrate’s subsequent order clarified that the trial court’s

judgment entry on remand implicitly denied Mr. Sharp’s Motion to Modify. The fact that the

magistrate also stated that the trial court did not have jurisdiction to modify or terminate the spousal

support award while C.A. No. 21AP0019 remained pending is immaterial. We note that the trial

court’s judgment entry denying Mr. Sharp’s motion to set aside the magistrate’s order does not

mention the issue of its jurisdiction. Regardless, the magistrate’s order makes clear that the trial

court did consider Mr. Sharp’s Motion to Modify before issuing its decision on remand and, thus,

before Mr. Sharp filed C.A. No. 21AP0019. Mr. Sharp’s argument to the contrary, therefore, lacks

merit. Mr. Sharp’s first assignment of error in C.A. No. 21AP0019 is overruled.
                                                   18


                       ASSIGNMENT OF ERROR II – C.A. NO. 21AP0019

        THE MAGISTRATE AND THE TRIAL COURT ERRED AS A MATTER OF
        LAW BY ISSUING AND ADOPTING A MAGISTRATE’S ORDER, SUA
        SPONTE, IMPOSING A STAY WITHOUT ADDRESSING THE QUESTION OF
        BOND.

        {¶53} In his second assignment of error in C.A. No. 21AP0019, Mr. Sharp argues that the

trial court erred by imposing a stay without addressing the issue of bond. He asserts that his Motion

to Modify included a request that spousal support payments be escrowed or held pending a decision

on that motion. He argues that the magistrate’s order imposed a stay that requires him to pay

spousal support pending a final decision on his Motion to Modify and the two appeals currently

pending before this Court. He argues that the trial erred by denying his motion to set aside that

order, and the trial court should have addressed the issue of bond.

        {¶54} Like his first assignment of error in C.A. No. 21AP0019, Mr. Sharp’s second

assignment of error is premised upon his erroneous belief that the trial court has not ruled on his

Motion to Modify. As discussed in the previous assignment of error, the magistrate issued an

order after the trial court issued its judgment entry on remand, clarifying that the trial court’s

judgment entry implicitly denied Mr. Sharp’s Motion to Modify. Any argument premised upon

the trial court’s failure to rule on that motion, therefore, lacks merits.

        {¶55} Moreover, Mr. Sharp erroneously conflates the magistrate’s order with an order

issuing a stay. The magistrate’s order did not issue a stay; it clarified the fact that the trial court

implicitly denied Mr. Sharp’s Motion to Modify when it issued its judgment entry on remand. Mr.

Sharp’s arguments regarding the imposition of a stay, therefore, lack merit.

        {¶56} In light of the foregoing, Mr. Sharp’s second assignment of error in C.A. No.

21AP0019 is overruled.

                                                  III.
                                                19


       {¶57} Mr. Sharp’s first assignment of error in C.A. No. 21AP0007 is overruled in part,

and sustained in part. Mr. Sharp’s second, third, and fourth assignments of error in C.A. No.

21AP0007 are overruled. Mr. Sharp’s assignments of error in C.A. No. 21AP0019 are overruled.

The judgment of the Wayne County Court of Common Pleas relative to C.A. No. 21AP0007 is

affirmed in part, reversed in part, and the matter is remanded for further proceedings consistent

with this decision. The judgment of the Wayne County Court of Common Pleas relative to C.A.

No. 21AP0019 is affirmed.

                                                                          Judgment affirmed in part,
                                                                                   reversed in part,
                                                                               and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT
                                         20




TEODOSIO, J.
SUTTON, J.
CONCUR.


APPEARANCES:

JAMES M. RICHARD, Attorney at Law, for Appellant.

ROSANNE K. SHRINER, Attorney at Law, for Appellee.